—In two actions for declaratory judgments, defendant Richard T. Rosen appeals from so much of an order of the Supreme Court, Dutchess County, entered June 8, 1965, as denies his motion (1) to dismiss the complaint in action No. II upon the ground that *1027there is another action pending (action No. I) between the same parties for the same cause of action, or, in the alternative, to stay the proceedings in action No. II, pending the trial and/or determination of action No. 1; (2) to dismiss the complaint in action No. II for failure to state a cause of action; and (3) to strike from the complaint in action No. II paragraphs “Sixth”, “Seventh”, “Eighth” and “Thirteenth” on the ground of indefiniteness. or, in the alternative, to require plaintiffs to furnish a more delinite statement in each of said paragraphs. Order, insofar as appealed from, affirmed, with $10 costs and disbursement. Appeal from decision and opinion dismissed, without costs; no appeal lies therefrom. The time to answer is extended until 20 days after entry of the order hereon. We pass on no questions other than those addressed to the pleadings. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.